DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 2, 4-6, 8, 10-12, 14-15, and 18-24 are pending (claim set as filed on 06/03/2022).
		
Priority
	This application is a 371 of PCT/KR2017/007370 filed on 07/11/2017 which has foreign applications to KR 10-2016-0087474 and KR 10-2016-0087473 filed on 07/11/2016.

Withdrawal of Rejections
The response and amendments filed on 06/03/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous §102 anticipation rejection by Cutcliffe from the last office action has been withdrawn necessitated by Applicant’s amendment to delete Parkinson’s disease from the list of degenerative brain disease and further amending to add a dosage or concentration limitation. However, the disclosure of Cutcliffe will be reprised as a secondary reference herein because Cutcliffe remains applicable to addressing the culture limitations as further detailed below. 
Therefore, the following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites, in part, “wherein the method inhibits at least one of movement disorders due to dopaminergic neuron death” and therefore, this limitation is considered to be indefinite because it is not readily clear if the degenerative brain disease species from base claim 1 are commonly associated with dopaminergic neuron death. Examiner’s note: it is believed or presumed that this limitation was previously intended for Parkinson’s disease (which was deleted in the amendments) and also in light of the instant specification noting that dopaminergic cell loss in Parkinson’s disease (e.g. Example 2 of the specification). Appropriate clarification or correction is requested.


New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 14-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2013-0021920 A - cited by the ISA and in the IDS filed on 01/10/2019 - machine translation provided by Global Dossier).
	Kim’s general disclosure relates to a administering a composition for treating or preventing an inflammatory disease containing an extracellular vesicle derived from Akkermansia muciniphila as an active ingredient (see ¶ [0001], [0004], [0024]). 
	Regarding the disease state or disorders, Kim discloses “the composition of the present invention can be used for the treatment or prevention of inflammatory diseases. The treatment or prevention of the inflammatory disease includes the alleviation of inflammatory diseases, alleviation and improvement of symptoms, and also includes alleviating the possibility of taking an inflammatory disease” (see ¶ [0021]); wherein inflammation conditions may include: diabetes, arteriosclerosis (claim 11), inflammatory brain disease, et. al. (see ¶ [0002], [0022]).
Regarding claim 10’s last limitation pertaining to the dosage or concentration amount, Kim teaches “the preferred dosage of the pharmaceutical composition of the present invention varies depending on the condition and the weight of the patient, the degree of disease, the drug form, the administration route, and the period, but can be appropriately selected by those skilled in the art. However, it is preferably administered at a daily dose of 0.001 to 100 mg / kg body weight, more preferably 0.01 to 30 mg / kg body weight. The administration can be carried out once a day or divided into several times. The extracellular endoplasmic reticulum of the present invention may be present in an amount of 0.0001 to 10% by weight, preferably 0.001 to 1% by weight, based on the total weight of the total composition” (see ¶ [0028]). 
	Regarding claim 12 pertaining to the type of composition, Kim teaches composition containing the extracellular endoplasmic reticulum derived from Akkermansia muciniphila as an active ingredient can be used as a pharmaceutical composition, food composition, and cosmetic composition (see Disclosure of the Invention).
Regarding claim 14 pertaining to the culture, Kim teaches the composition is isolated from a culture of Akkermansia muciniphila or a fermented food fermented thereof (see ¶ [0025]).
Regarding claim 15 pertaining to the additives, Kim teaches the composition may include a pharmaceutically acceptable carrier such as physiological saline, sterile water, Ringer’s solution, cyclodextrin, dextrose solution, maltodextrin solution, glycerol, ethanol, and liposome, And the like. In addition, it can be formulated into injectable formulations, pills, capsules, granules or tablets such as aqueous solutions, suspensions, emulsions and the like by additionally adding diluents, dispersants, surfactants, binders and lubricants (see ¶ [0026], [0032]). 
Regarding claim 20, this wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 (I))). Thus, the comparative limitation merely describes the intended effects or results. 
Regarding claim 21, Kim teaches “the food composition of the present invention contains the bacterium-derived extracellular endoplasmic reticulum as an active ingredient, and may include a component ordinarily added in food production. But are not limited to, for example, proteins, carbohydrates, fats, nutrients, flavoring agents, and flavoring agents. When the food composition of the present invention is prepared as a drink, citric acid, liquid fructose, sugar, glucose, acetic acid, malic acid, and fruit juice may be further added in addition to the extracellular endoplasmic reticulum” (see ¶ [0030]). 
	 
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2, 4-6, 8, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 10-12, 14-15, and 20-21 above, and in view of Wang (US 2011/0190217 A1).
	 Kim’s disclosure is discussed above as it pertains to administering a composition for treating or preventing an inflammatory disease containing an extracellular vesicle derived from Akkermansia muciniphila as an active ingredient. In particular, Kim suggests the inflammation conditions may include: diabetes, arteriosclerosis, inflammatory brain disease, et. al. (see Kim at ¶ [0002], [0022]). 
However, Kim does not teach: a degenerative brain disease (claims 2 and 22’s preambles) selected from Alzheimer’s disease or Huntington’s disease (claim 2’s last limitation).
	Wang discloses “the term ‘inflammatory brain disease or disorder’ as used herein refers to a brain disease or disorder caused by acute or chronic inflammatory responses in the central nervous system. Acute inflammatory responses in the brain includes, for example, activation of microglia, appearance of dendritic cells, and the release of pro-inflammatory cytokines
and chemokines in the central nervous system. Chronic inflammatory responses include, for example, long-standing activation of microglia and subsequent sustained release of inflammatory mediators. Such long-standing activation of microglia results in activation and proliferation of additional microglia, and further release of inflammatory factors. Examples of chronic inflammatory brain diseases or disorders include, but are not limited to, a neurodegenerative disease, such as, Alzheimer’s disease (AD), Parkinson’s disease (PD), Huntington’s disease, amyotrophic lateral sclerosis (ALS), and age-related macular degeneration (ARMD)” (see ¶ [0125]). 
	It would have been obvious to one of ordinary skill in the art before the effective of filing date of the claimed invention to envisage the administration of Akkermansia muciniphila such as taught by Kim for prevention or treatment of inflammatory neuro-degenerative brain conditions such as Alzheimer’s or Huntington’s disease as disclosed in Wang. The MPEP at 2143 (I) provides examples of rationales that may support a conclusion of obviousness which includes: (A) Combining prior art elements according to known methods to yield predictable results; or (E) ‘Obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In other words, the primary reference of Kim suggests the application of Akkermansia muciniphila for preventing or treating inflammatory brain diseases and thus, one of ordinary skill in the art would have readily tried to look for and envisaged well-known species (e.g. Alzheimer’s or Huntington’s disease) within the genus of inflammatory brain diseases because these species are disclosed in Wang. Accordingly, there would have been a reasonable expectation of success is because the primary reference of Kim readily discloses the role of Akkermansia muciniphila as a symbiotic bacterium and discloses its effect on treating inflammatory brain diseases.   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang as applied to claims 2, 4-6, 8, 10-12, 14-15, 18-22, and 24 above, and in further view of Cutcliffe (WO 2016/070151 A1, published on 05/06/2016 - previously cited).
The combined teachings of Kim and Wang are discussed above.
However, Kim-Wang does not teach: a culture of Akkermansia muciniphila strain cultured in a mucin-free medium (claim 23’s limitation). 
Cutcliffe’s general disclosure relates to methods, systems, compositions, and kits to address the need for microbiome-related treatment of health conditions and disease (see abstract & ¶ [0002]). Cutcliffe teaches “The terms treatment or treating are used interchangeably herein. These terms can refer to an approach for obtaining beneficial or desired results including but not limited to a therapeutic benefit and/or a prophylactic benefit ... For prophylactic benefit, a subject at risk of developing a particular disease, or to a subject reporting one or more of the physiological symptoms of a disease may undergo treatment, even though a diagnosis of this disease may not have been made” (see ¶ [00184]).
Cutcliffe teaches a method of treating a metabolic disorder in a subject in need thereof, the method comprising: administering a therapeutically effective amount of a pharmaceutical composition comprising a population of isolated and purified microbe (see ¶ [0004]-[0005], [00184]). Cutcliffe teaches the pharmaceutical composition comprising a population of isolated and purified microbe, wherein at least one of said microbes comprises a microbe of Akkermansia muciniphila (see ¶ [0007], [00467]). Cutcliffe discloses the microorganisms of the invention can be produced in any suitable medium for growth, some non-limiting examples include: RCM, GYT, BHI (i.e. mucin-free medium as per the specification) (see ¶ [00384]). The strains disclosed herein may be included in a food or beverage product, cosmetic, or nutritional supplement (see ¶ [00392]). The compositions is manufactured in a dry form (see ¶ [00426]).
Regarding the metabolic disorders, Cutcliffe teaches the disorders include metabolic disorders such as obesity (associated with hypertension, high cholesterol, stroke), or diabetes (see ¶ [0065]-[0067], [0246], [0273]).
Regarding the pharmaceutical additives or excipients, Cutcliffe teaches the composition can include pharmaceutically-acceptable carriers and excipients (including but not limited to buffers, carbohydrates, lipids, mannitol, proteins, polypeptides or amino acids such as glycine, antioxidants, bacteriostats, chelating agents, suspending agents, thickening agents and/or preservatives), metals (e.g., iron, calcium), salts, vitamins, minerals, water, oils including those of petroleum, animal, vegetable or synthetic origin, such as peanut oil, soybean oil, mineral oil, sesame oil and the like, saline solutions, aqueous dextrose and glycerol solutions, flavoring agents, coloring agents, and other acceptable additives, adjuvants, or binders, other pharmaceutically acceptable auxiliary substances as required to approximate physiological conditions, such as pH buffering agents, tonicity adjusting agents, emulsifying agents, wetting agents and the like (see ¶ [00416]-[00419]).
It would have been obvious to one of ordinary skill in the art to employ a culture of Akkermansia muciniphila strain cultured in a mucin-free medium because Cutcliffe discloses the microorganisms of the invention can be produced in any suitable medium for growth, some non-limiting examples include: RCM, GYT, BHI (i.e. mucin-free medium as per the specification). Thus, the culture of Akkermansia muciniphila in a mucin-free medium is considered to be a combination of prior art elements according to known methods to yield predictable results. Furthermore, in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. In the instant case, the claimed invention as a whole is directed to a therapeutic methodology (MPEP 2111.02: Effect of the Preamble) and not based on its preparation or manufacture of a composition. Thus, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the following the guidance of the cited references as the references readily suggests a method of treating a metabolic disease comprising administering a composition comprising Akkermansia.
Regarding the claim’s concentration or dosage limitations, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentration or dosage limitations) are deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. Therefore, the cited disclosures above establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that concentration or dosage limitations is a result effective variable dependent upon “the condition and the weight of the patient, the degree of disease, the drug form, the administration route, and the period, but can be appropriately selected by those skilled in the art” (see, e.g. Kim at ¶ [0028]). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentration or dosage limitations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653